Judgment reversed and cause remanded.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed.
The court finds that the trial court erred in overruling the motion of the defendant below ■ to direct a verdict at the’ close of the plaintiff’s evidence, but that, inasmuch as the defendant did not. renew the motion at the. close of all the testimony, the circuit court did not err in refusing to enter judgment for the said city of Zanesville, but the court further finds on the conceded facts that the circuit court did err in refusing to reverse the judgment and remand the case of a new trial.
And coming now to render the judgment that the circuit court should have rendered, it is ordered and adjudged' that the judgments of the courts below be reversed and that this cause be remanded to the court of common pleas for further pro*558ceedings according to law.
Sitauck, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.